DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are replete with objections. Some non-limiting examples include the following:
Figure 6 contains reference character 5, which is not pointed to anything
Fig. 27 contains the symbol “C” that is not directed to anything in the figure.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “urging member” in claims 3, 5, 9, 12, and 14, and “transmission mechanism” in claims 8, and 15-20. The limitation “urging member” as found in claims 4 and 10 is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because although the claim limitation(s) uses a generic placeholder, it is coupled with functional language that recites sufficient structure to perform the recited function.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are replete with clarity issues. Some non-limiting examples include the following:
Claim 4 recites the limitation "the other end" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 lines 3-4, claim 11 lines 2-3, and claim 13 lines 2-3 recite the limitation “cord that is disposed to be wound around and unwound from the first pulley”. This is unclear how the cord can be wound around and unwound at the same time. The examiner is interpreting this as functional language.
Claim 6 lines 5-6, claim 11 lines 4-5, and claim 13 lines 4-5 recite the limitation “cord that is disposed to be wound around and unwound from the second pulley”. This is unclear how the cord can 
Claim 8 lines 10-11, claim 15 lines 10-11, claim 16 lines 10-11, claim 17 lines 10-11, claim 18 lines 10-11, claim 19 lines 10-11, and claim 20 lines 10-11 all recites the limitation “the transmission mechanism converts a rotation of the second pulley to a rotation of an axial position at substantially a same position as the second driving shaft”. It is unclear what is meant by “an axial position at substantially a same position”. From the specification the examiner understands that the rotation of the second pulley is converted to rotation of the second driving shaft (201b) via gears (551 and 552).
Claim limitations “first moving member” from claim 1 lines 2-3 and “second moving member” from claim 1 line 4 has been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, but the result is inconclusive. Thus, it is unclear whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it is not understood if this member itself is moving or if it is moving something else. This limitation is not coupled with any further functional language.  The boundaries of this claim limitation are ambiguous; therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
In response to this rejection, applicant must clarify whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Mere assertion regarding applicant’s intent to invoke or not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph is insufficient. Applicant may:
(a)	Amend the claim to clearly invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by reciting “means” or a generic placeholder for means, or by reciting “step.” The “means,” generic placeholder, or “step” must be modified by functional language, and must not be modified by sufficient structure, material, or acts for performing the claimed function;

(c)	Amend the claim to clearly avoid invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by deleting the function or by reciting sufficient structure, material or acts to perform the recited function; or
(d)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, does not apply because the limitation does not recite a function or does recite a function along with sufficient structure, material or acts to perform that function.
	The dependent claims are rejected for depending from a rejected claim. It is up to the applicant to find and correct all issues similar to those described above.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Colson (US 20040074611).

Regarding claim 2, Colson teaches (figs. 1-12) that a rotational axis of the first pulley (54) and a rotational axis of the second pulley (86) are substantially coaxial (as shown in fig. 9), the first pulley (54) and the second pulley (86) being disposed in parallel along the longitudinal direction (shown in fig. 9).
Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takaaki (JP5107869), hereafter known as Takaaki ‘869.
Regarding claim 1, Takaaki ‘869 teaches (figs. 1-4) a shading device comprising a first driving shaft (26) that is rotatably supported within a headbox (10) and configured to drive a first moving member (16) and a second driving shaft (36) that is rotatably supported within the headbox (10) and configured to drive a second moving member (14), the shading device comprising: a first pulley (28) that drives the first driving shaft (26); and a second pulley (38) that is disposed at a position different from the first pulley (28) in a longitudinal direction (width direction as shown in fig. 1) of the headbox and drives the second driving shaft (36).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Takaaki ‘869 (JP5107869) as applied above and further in view of Defenbaugh (US 9988837).
Regarding claim 3 Takaaki ‘869 does not teach an urging member that is disposed between the first pulley and the second pulley in the longitudinal direction and configured to apply a rotational force to at least one of the first pulley or the second pulley.
Defenbaugh teaches (figs. 5 and 6) an urging member (64) that is connected to a first rotating part (70, column 8 lines 34-57) at one end and a second rotating part (88, column 8 line 58- column 9 line 6) at the other end, and it disposed between the first rotating part (the top 70 in fig. 6) and the second rotating part (88 extends to the other side of the urging member in the longitudinal direction) in a longitudinal direction (from top to bottom in fig. 6, the direction along the shaft) and configured to apply a rotational force to at least one of the rotating parts (column 8 lines 34-57). It would have been obvious to one of ordinary skill in the art at the time to modify Takaaki ‘869 with the teachings of Defenbaugh by adding an urging member that is connected to the first pulley at one end and the second pulley at the other end and disposed between the first pulley and the second pulley in the longitudinal direction and configured to apply a rotational force to at least one of the first pulley or the second pulley, and as modified the urging member will be located between the first and second pulleys in the longitudinal direction. This alteration provides the predictable and expected result of the spring motor keeping a user from over rotating the pulleys and shafts. 

Regarding claim 5, modified Takaaki ‘869 includes Defenbaugh that teaches (figs. 5-6) that the urging member (64) is a spiral-wound spring (the spring winds in a spiral) and disposed between the first pulley and the second pulley (see claim 3 rejection above) so as to be wound around a support shaft (the portion of the shaft that the spring is wound around) formed in either the first pulley or the second pulley as a central axis.
Regarding claim 10, modified Takaaki ‘869 includes Defenbaugh that teaches (figs. 5-6) that the urging member (64) is a spiral-wound spring (the spring winds in a spiral) and disposed between the first pulley and the second pulley (see claim 3 rejection above) so as to be wound around a support shaft (the portion of the shaft that the spring is wound around) formed in either the first pulley or the second pulley as a central axis.
Claims 6-7 and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Takaaki ‘869 (JP5107869) in view of Defenbaugh (US 9988837) as applied above, and further in view of Morris (US 20160222725).
Regarding claim 6, modified Takaaki ‘869 teaches a first operation cord (30) to be wound around (when a specific segment is contacting the pulley) and unwound (when a specific section transitions from contacting the pulley to not contacting the pulley) from the first pulley (28), and a second operation cord (the left cord in figure 1 of Takaaki ‘869) to be wound around (when a specific segment is contacting the pulley) and unwound (when a specific section transitions from contacting the pulley to not contacting the pulley) from the second pulley (38), the first pulley (28) is restricted from winding 
Morris teaches (fig. 4) a shading device with a first operating cord (94a) and a second operating cord (94b), a winding direction of the first operating cord and a winding direction of the second operation cord being opposite to each other (shown in fig. 4). It would have been obvious to one of ordinary skill in the art to further modify Takaaki ‘869 with the teachings of Morris by having the winding direction of the first operating cord by the first pulley and a winding direction of the second operation cord by the second pulley being opposite to each other. This alteration provides the predicable and expected result of the opposite directions of rotation increasing the functionality of the urging member.
Regarding claim 7, modified Takaaki ‘869 teaches that the urging member (64) applies a rotating force (applies rotating force to both when either shaft is rotated via either cord) in the winding direction of the first operation cord (30) to the first pulley (28) and applies a rotating force in the winding direction of the second operation cord (the left cord in fig. 1) to the second pulley (38).
Regarding claim 11, modified Takaaki ‘869 teaches a first operation cord (30) to be wound around (when a specific segment is contacting the pulley) and unwound (when a specific section transitions from contacting the pulley to not contacting the pulley) from the first pulley (28), and a second operation cord (the left cord in figure 1 of Takaaki ‘869) to be wound around (when a specific segment is contacting the pulley) and unwound (when a specific section transitions from contacting the pulley to not contacting the pulley) from the second pulley (38), the first pulley (28) is restricted from winding more than a predetermined amount of the first operation cord (this is because of the urging 
Morris teaches (fig. 4) a shading device with a first operating cord (94a) and a second operating cord (94b), a winding direction of the first operating cord and a winding direction of the second operation cord being opposite to each other (shown in fig. 4). It would have been obvious to one of ordinary skill in the art to further modify Takaaki ‘869 with the teachings of Morris by having the winding direction of the first operating cord by the first pulley and a winding direction of the second operation cord by the second pulley being opposite to each other. This alteration provides the predicable and expected result of the opposite directions of rotation increasing the functionality of the urging member.
Regarding claim 12, modified Takaaki ‘869 teaches that the urging member (64) applies a rotating force (applies rotating force to both when either shaft is rotated via either cord) in the winding direction of the first operation cord (30) to the first pulley (28) and applies a rotating force in the winding direction of the second operation cord (the left cord in fig. 1) to the second pulley (38).
Regarding claim 13, modified Takaaki ‘869 teaches a first operation cord (30) to be wound around (when a specific segment is contacting the pulley) and unwound (when a specific section transitions from contacting the pulley to not contacting the pulley) from the first pulley (28), and a second operation cord (the left cord in figure 1 of Takaaki ‘869) to be wound around (when a specific segment is contacting the pulley) and unwound (when a specific section transitions from contacting the pulley to not contacting the pulley) from the second pulley (38), the first pulley (28) is restricted from winding more than a predetermined amount of the first operation cord (this is because of the urging member limits rotation from the combination above), and the second pulley (38) is restricted from 
Morris teaches (fig. 4) a shading device with a first operating cord (94a) and a second operating cord (94b), a winding direction of the first operating cord and a winding direction of the second operation cord being opposite to each other (shown in fig. 4). It would have been obvious to one of ordinary skill in the art to further modify Takaaki ‘869 with the teachings of Morris by having the winding direction of the first operating cord by the first pulley and a winding direction of the second operation cord by the second pulley being opposite to each other. This alteration provides the predicable and expected result of the opposite directions of rotation increasing the functionality of the urging member.
Regarding claim 14, modified Takaaki ‘869 teaches that the urging member (64) applies a rotating force (applies rotating force to both when either shaft is rotated via either cord) in the winding direction of the first operation cord (30) to the first pulley (28) and applies a rotating force in the winding direction of the second operation cord (the left cord in fig. 1) to the second pulley (38).
Allowable Subject Matter
Claims 8, 9, and 15-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R SHEPHERD whose telephone number is (571)272-5657. The examiner can normally be reached M-F 8-5 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on (571) 270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.S./Examiner, Art Unit 3634                                                                                                                                                                                                        

/Johnnie A. Shablack/Primary Examiner, Art Unit 3634